IWI-/V
                                  ELECTRONIC RECORD




COA#       03-13-00386-CR                           OFFENSE:       22.021


           Stephen Marquez v. The State of
STYLE:     Texas                                    COUNTY:        Hays

COA DISPOSITION:         AFFIRMED                   TRIAL COURT:   22nd District Court



DATE: 08/26/14                        Publish: NO   TCCASE#:       CR-12-0850




                          IN THE COURT OF CRIMINAL APPEALS


         Stephen Marquez v. The State of
STYLE:   Texas

         PRO S£                         Petition
                                                        CCA#:
                                                                       m\-vk
                                                        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         figfutm                                        JUDGE:

DATE:      0V-
                 ~M        'JJL                         SIGNED:                          PC:_

JUDGE:           Aj^   /4/iAj(s&*^—                     PUBLISH:                         DNP:




                                                                                         MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                              ELECTRONIC RECORD